             Case 2:20-mj-00537-MAT Document 20 Filed 08/28/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-537
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JOSE GUADALUPE CISNEROS-RIVAS, )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Possession with Intent to Distribute Heroin
15
     Date of Detention Hearing:    August 28, 2020.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant is a native and citizen of Mexico. His parents and siblings, and a 14
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-mj-00537-MAT Document 20 Filed 08/28/20 Page 2 of 3




01 year old son, continue to reside in that country. He also owns a house in Mexico, in which his

02 son and his son’s mother reside. He lacks legal status in this country. The AUSA represents that

03 defendant is believed to be connected to a Mexico-based drug trafficking organization. He has

04 a Mexican passport.

05 2.       Defendant poses a risk of nonappearance based on significant ties to Mexico and a

06 Mexican passport, as well as property owned in Mexico.      He lacks legal status in this country.

07 Defendant poses a risk of danger based on the nature of the offense.

08          3.     There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13      General for confinement in a correction facility;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16      in charge of the corrections facility in which defendant is confined shall deliver the

17      defendant to a United States Marshal for the purpose of an appearance in connection with a

18      court proceeding; and

19 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

20      the defendant, to the United States Marshal, and to the United State Probation Services

21      Officer.

22



     DETENTION ORDER
     PAGE -2
          Case 2:20-mj-00537-MAT Document 20 Filed 08/28/20 Page 3 of 3




01       DATED this 28th day of August, 2020.

02

03                                              A
                                                Mary Alice Theiler
04                                              United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
